Judgment of the County Court of Nassau county, convicting defendant of the crime of rape in the first degree, reversed on the law, indictment dismissed and bail exonerated. The testimony of Titseh and Adele Beuschel did not constitute corroboration of the complainant’s story respecting the claimed *810use of force or violence by the defendant in perpetrating an act of intercourse with her. The record is devoid of legal evidence of corroboration needful to sustain a conviction of the crime of rapé in the first degree. Young, Carswell and Tompkins, JJ., concur; Lazansky, P. J., concurs for reversal but votes for a new trial, being of opinion that although defendant’s effort to bribe a witness constituted some evidence of corroboration, his guilt was not proved beyond a reasonable doubt; Hagarty, J., dissents and votes to affirm, with the following memorandum: Not only did the defendant’s effort to bribe a witness constitute corroboration, but the defendant’s guilt was proved beyond a reasonable doubt. Assuming corroboration, the judgment of conviction should be affirmed. By virtue of its nature, this crime ordinarily is not committed in the presence of witnesses. The complainant’s story of the occurrence is full and complete in all its details and was not contradicted by the defendant. The defendant did not testify in his own behalf.